506 P.2d 417 (1973)
Douglas H. SHERMAN, Appellant,
v.
The STATE of Nevada, Respondent.
No. 6858.
Supreme Court of Nevada.
February 22, 1973.
H. Dale Murphy, Washoe County Public Defender, and Michael Specchio, Deputy Public Defender, William O'Mara, Reno, for appellant.
Robert List, Atty. Gen., Carson City, Robert E. Rose, Dist. Atty., and Kathleen M. Wall, Asst. Chief Deputy Dist. Atty., Reno, for respondent.

OPINION
PER CURIAM.
Convicted of violating the Uniform Narcotic Drug Act, appellant contends that statute was unconstitutional insofar as it classified marijuana a narcotic drug and punished its sale, possession or use accordingly. See: NRS 453.020(2), since supplanted by the Uniform Controlled Substances Act, NRS 453.011 et seq. We rejected this contention in Egan v. Sheriff, 88 Nev. ___, 503 P.2d 16 (1972).
Appellant further contends the trial court erred in excluding testimony to establish his good reputation, which he urges was relevant to a defense of entrapment. *418 If error, the exclusion of such testimony does not justify reversal, because in this case it could not have prejudiced substantial rights. NRS 47.040; NRS 178.598. Entrapment is an affirmative defense, Wyatt v. State, 77 Nev. 490, 367 P.2d 104 (1961), of which the record contains no evidence, and which the jury would not have been justified in finding merely from the proffered testimony that defendant enjoyed a good reputation.
We decline to consider other assignments of error, raised for the first time on appeal. Bonnenfant v. State, 86 Nev. 393, 469 P.2d 401 (1970); Gebert v. State, 85 Nev. 331, 454 P.2d 897 (1969); Mears v. State, 83 Nev. 3, 422 P.2d 230 (1967).
Affirmed.